PER CURIAM.
*339Christopher Eugene Betts (Appellant) appeals from the trial court's judgment entered after a jury found him guilty of sexual abuse in the first degree, felonious restraint, two counts of tampering with a victim/witness in a felony prosecution, and five counts of domestic assault in the second degree. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no reversible error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).